Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----11/1/2019, which is a national stage application of PCT/US18/30500 filed 5/1/2018, which claims domestic priority to 62/500,430 filed 5/2/2017.

As filed, claims 1-7 and 9-35 are pending; and claim 8 is cancelled.

The Examiner would like to note that the texts after the claim identifier in cancelled claim 8 need to be removed.

Election/Restrictions
Applicant’s election of Group II – Claims 1-7 and 9-33 in the reply filed on 7/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Regarding the election of species requirement, Applicant elected the species of a composition that comprises glycine, L-cystine, a glutamate source selected from the group consisting of glutamine and glutamic acid; and a selenium source, which is found in paragraph 0068 of the instant specification. The claims, which read on the elected species, are instant claims 1, 7, and 9-33, according to Applicant’s reply filed 7/14/2022.  However, the Examiner finds that claims 2-6, which are directly or indirectly dependent of claim 1, would include the abovementioned elected species.  Accordingly, claims 1-7 and 9-33 read on the elected species and will be examined herein.

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-20, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for therapeutically treating Zika viral disease, does not reasonably provide enablement for prophylactically treating (i.e. preventing) the abovementioned disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
	The nature of the invention - is a method of treating Zika viral disease via a composition that increases intracellular glutathione as depicted in claim 1.  However, the word, “treating”, include both therapeutic and prophylactic treatment, according to paragraph 0059 of the instant specification.
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
	In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claim invention.
	In the instant case, the prior arts recognize that a composition have potential to reduce the infectivity or viral load of Zika virus, which can be used to treat a Zika viral disease. See Laughhunn et al., Amustaline (S-303) treatment inactivates high levels of Zika virus in red blood cell components.  Transfusion, 2017, 57, 779-789 (see IDS filed 11/1/2019).
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.

	In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
	The amount of direction or guidance presented – the instant specification briefly provides an explanation of the biological activity of glutathione on pp. 1-2, including references that discuss the implication of glutathione in the therapeutic treatment of the Zika viral disease. There is no direction or guidance provided that supports a use of a composition that increase intracellular glutathione as a drug for prophylactically treating (i.e. preventing) the Zika viral disease, as instantly embraced.
	The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. MPEP § 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
	Thus, in order to support a claim for prophylactically treating (i.e. preventing) Zika viral disease, a vast amount of evidence is required because such a claim is not supported by the prior art or the instant specification.
	The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate that the instant composition thereof may prophylactically treating (i.e. preventing) the Zika viral disease, as instantly embraced. The assays in the specification demonstrate that the instant composition as depicted in claim 1 were tested for their anti-viral capability against Zika virus (pg. 25-29 of the instant specification) 
	The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the instant composition may prophylactically treating (i.e. preventing) Zika viral disease in a patient.
	The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916. The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
	For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed to identify the lead compound (i.e. one among many in a Markush-type claim), to establish which preclinical tests are predictive of clinical success, and to establish which diseases are the best to target for each lead compound.
	There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.") The Examiner finds that one of ordinary skill in the art would agree with the statements in these articles; that is, the amount of experimentation required to enable a pharmaceutical drug is extensive.
	The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to medicine and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
Conclusion – Claims 1-7, 9-20, and 33 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to prophylactically treating (i.e. preventing) Zika viral disease.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 2 and 4-6, the claims recite “Immune Formulation” without providing any component of such formulation.  As a result, the claims do not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claims and thus, the claims are rendered indefinite.

b)	Regarding claims 2 and 4-6, the claims are directly or indirectly dependent of claim 1, and they recites an “Immune Formulation”.  It is unclear to the Examiner whether “Immune Formulation” is drawn to the same composition as the instant composition depicted in claim 1 or drawn to a different composition.  With such ambiguity, the metes and bounds of these claims are unclear, which rendered the claims indefinite.
c)	Regarding claim 3, the claim is dependent of claim 2, and it failed to correct the indefiniteness issue in claim 2, which rendered the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Amustaline (S-303) treatment inactivates high levels of Zika virus in red blood cell components”, hereinafter Laughhunn.  See IDS filed 11/1/2019.

Regarding claims 21-24 and 26-32, Laughhunn, for instances teaches that the combination of amustaline and glutathione completely inactivate the infectivity of Zika virus in red blood cells and no viral RNA was detected.  The Zika virus was propagated in African green monkey kidney epithelial cell (Vero), and the mode of action for amustaline and glutathione is to import into the cytosol (i.e. increasing intracellular glutathione) and react/modify the nucleic acids of Zika Virus to prevent their replication, transcription and translation.  The control composition is saline.  All of which meet all the limitations of these claims.

    PNG
    media_image1.png
    254
    357
    media_image1.png
    Greyscale
(pg. 781, left column, 3rd paragraph)


    PNG
    media_image2.png
    108
    359
    media_image2.png
    Greyscale
(pg. 781, right column, 2nd paragraph


    PNG
    media_image3.png
    179
    349
    media_image3.png
    Greyscale
(pg. 785, right column, 3rd paragraph)

    PNG
    media_image4.png
    577
    326
    media_image4.png
    Greyscale
(pg. 779, abstract)

    PNG
    media_image5.png
    195
    351
    media_image5.png
    Greyscale
(pg. 785, left column, 1st paragraph)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Laughhunn.

Regarding claim 25:
Determining the scope and contents of the prior art:   
	In the abovementioned process, Laughhunn, for instance, teaches that Zika-infected red blood cells were incubated with amustaline and glutathione for 20 hours.


    PNG
    media_image6.png
    423
    349
    media_image6.png
    Greyscale
(pg. 781, right column, 3rd paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process, Laughhunn, for instance, dd not explicitly teaches the abovementioned incubation time of about 48 hours.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned incubation time of about 48 hours as result-effective varaible because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Claim Objections
Claims 3, 7, and 21 are objected to because of the following informalities:
a)	Regarding claim 7, the claim recites the phrase, “wherein viral disease is Zika fever or Zika virus disease”.	
	Such expression can be clarified by reciting -- wherein Zika viral disease is Zika fever 

b)	Regarding claims 3 and 21, the claims recite the phrase, “the infectivity of the Zika virus”.	
	Such expression can be clarified by reciting --  --.
Appropriate correction is required.

Conclusion
Claims 1-7 and 9-33 are rejected.
Claims 3, 7, and 21 are objected.
Claim 8 is cancelled.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626